Citation Nr: 1444140	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Subsequent to the last Statement of the Case issued in November 2013, additional evidence has been associated with the claims file.  As the Veteran's claim is being granted, there is no prejudice to the Veteran for the Board to review these records in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 3.340, 3.341, 4.16 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).  For purposes of determining the service-connected disability ratable at 40 percent or more, this includes "[d]isabilities... of one or both lower extremities, including the bilateral factor."  38 C.F.R. § 4.16(a) (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran filed a claim for a TDIU in April 2011.  The Veteran's service-connected disabilities include post-traumatic stress disorder (PTSD) (rated at 10 percent from November 2004 and rated at 70 percent from November 2013), residuals, cold injury, right and left foot (herein bilateral foot disabilities) (separately rated at 30 percent from February 2005 and including a bilateral factor), gunshot wound, right shoulder to include the residual scar (herein right shoulder disability) (rated at 20 percent from November 2004), degenerative arthritis of the cervical spine (rated at 20 percent from November 2004) and a bilateral hearing loss disability (rated at 10 percent from November 2004 and 20 percent from November 2013).  The Veteran's overall combined rating is 80 percent from February 2005 and 90 percent from November 2013.  As such, the Veteran satisfies the schedular threshold percent requirement for consideration of a TDIU throughout the appeal period in that he has a combined rating of 70 percent or more and at least one service-connected disability evaluated at 40 percent or more, specifically the bilateral foot disabilities that are separately rated at 30 percent and when combined, along with the bilateral factor, are evaluated at 40 percent or more.  

The Board initially notes that Veteran and his representative have not asserted that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability.  See, e.g., April 2011 TDIU application (listing the bilateral foot disabilities, the right shoulder disability and PTSD); November 2013 Form 9 completed by the Veteran (stating "I contend that the combined effects of my service connected claims are what continues to prevent me from working."), August 2014 Informal Hearing Presentation (IHP) (stating that "the [V]eteran contends that he is entitled to [TDIU] based on the severity of his service connected disabilities.").  As such, the Veteran's TDIU claim will be considered on the basis of whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities collectively.  

On his April 2011 claim, the Veteran listed the bilateral foot disabilities, the right shoulder disability and PTSD as the service-connected disabilities which prevented him from securing or following any substantially gainful occupation.  The Veteran listed November 1987 as the date his disability affected full-time employment, as the last time he worked full-time and the date that he became too disabled to work.  The Veteran indicated that he left his last job because of his disability and that he has not tried to obtain employment since he became too disabled to work.  The Veteran listed his occupation during 1987 as carpenter and also listed an earlier job with the type of work of maintenance.  The Veteran marked the box indicating he had four years of high school education and that he had no education or training since he became too disabled to work.  The Board additionally notes that of record is a copy of a May 2002 diploma for an Associate in General Education from a community college.   

No single medical examination or opinion was obtained with respect to the Veteran's TDIU claim, nor is such required.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In May 2012, the Veteran was afforded a VA examination, which addressed some of his service-connected disabilities with Disability Benefits Questionnaires (DBQs).  A General Medical DBQ was completed, which contained a general opinion regarding the impact of some of the Veteran's service-connected conditions on his ability to work.  This opinion referenced that the Veteran is service connected for bilateral lower extremity osteoarthritis and neuropathy related to cold injuries, for right shoulder limited motion and degenerative joint disease of the spine.  The opinion stated that the Veteran "always worked construction which he would no longer be able to do, but would be able to perform sedentary or supervisory work.  He is able to maintain home (just tore off a deck, replaced siding a couple of years ago (with the help of his son who he has given his business to), does his own yard work, takes annual cruises etc."  The opinion further stated that the Veteran "says that he would like to be able to get 100% disability but (as above), he is not (physically) unemployable in that his [service-connected] neuropathy or [osteoarthritis]/cold injuries."  A Shoulder and Arm Conditions DBQ was also completed, which noted a diagnosis of right shoulder osteoarthritis.  The examination report noted that the Veteran's shoulder condition impacts the Veteran's ability to work, and with respect to this functional impact stated that "[t]hough present discomfort is not related to a military injury, Veteran is [service-connected] for limited motion of arm and would have difficulty doing physical activity such as hammering, holding lumber or equipment (eg pain[t] brush) above head.  He would be able to supervise or do sedentary work however."  A Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) DBQ was also completed, which noted a diagnosis of peripheral neuropathy of the lower extremities.  The examination report noted that the Veteran reported that his feet have been painful ever since he returned from Korea (which was in-service).  The examination report noted that the Veteran's peripheral neuropathy impacts the Veteran's ability to work, and with respect to this functional impact stated that it "[w]ould be difficult to be on his feet all day or do the type of construction work he did before retiring from Union Carpenters after 30 years.  Could do a sedentary or supervisory job as he is able to maintain yard (2 acres), home, travel/goes on cruises annually etc."  A Back (Thoracolumbar Spine) Conditions DBQ was also completed, which noted a diagnosis of osteoarthritis and degenerative disc disease of the lumbar spine, with a date of diagnosis that was listed as "for years but not right now."  The examination report noted that the Veteran's thoracolumbar spine (back) condition did not impact his ability to work.  The remarks section noted "Veteran worked construction all of his life.  Gets [signs and symptoms] with cold, wet weather and has [osteoarthritis], but has no [service-connected] injuries (though he is 20% [service-connected] for arthritis of spine."  

A separate VA PTSD examination was conducted in June 2012 using a PTSD DBQ, which noted a diagnosis of PTSD.  A Global Assessment of Functioning (GAF) score of 65 was provided, which, according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), reflects some mild symptoms or some difficulty in social or occupational functioning.  The examination report also noted a diagnosis of alcohol dependence, but indicated that it was not possible to differentiate what symptoms are attributable to each mental health diagnosis (PTSD and alcohol dependence) and as such, all effects will be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The examination report noted the Veteran's level of occupational and social impairment with regards to his mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examination report noted that the "Veteran retired at the age of 55.  He stated that arthritis and a broken hand, along with feet problems, interfere with his ability to work in his usual occupation (carpentry)."   The examination report noted the following persistent symptoms of increased arousal: difficulty falling or staying asleep, irritability or outbursts of anger and difficulty concentrating.  The examination report noted the following symptoms: anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events and impairment of short-and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  Under a section heading titled "Individual Unemployability", the examination report stated that the

Veteran has been retired for many years, citing physical health problems as the reason for his retirement.  Veteran's PTSD symptoms would likely exert limited influence over his ability to obtain and maintain significant gainful employment if he were to attempt to work again.  He may have occasional minor disagreements due to some irritability, but this would not cause any appreciable impairment in his occupational functioning.  Veteran's ability to work adequately with the public is not impaired.  Veteran's memory and concentration are impaired and he would likely have some difficulty learning new material.  Additionally, he may be prone to making mistakes in his work if he were expected to complete complex work tasks.  Veteran's PTSD symptoms similarly impact his ability to work sedentary or physical jobs.     

An additional VA contract PTSD examination was conducted in June 2014 using a PTSD DBQ.  The examination report noted a diagnosis of PTSD.  A GAF score of 45 was provided, which, according to the DSM- IV, reflects serious symptoms or any serious impairment in social or occupational functioning.  The examination report noted the Veteran's level of occupational and social impairment with regards to his mental diagnoses as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examination report noted that since the last PTSD examination, the Veteran has not been employed and stated "[g]iven his combination of physical difficulties and struggles with outspokenness and issues with authority, [the Veteran] does not consider himself employable."  The examination report referenced the Veteran as being "moody, angry, and irritable" under a section about family mental health.  The examination report noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships and impaired impulse control, such as unprovoked irritability with periods of violence.  Under the Axis IV section relating to current psychosocial and environmental problems, the examination report stated that "the [V]eteran tends to be very outspoken, and his blunt interactional style and frequent irritability can cause him social difficulties."  

In June 2014, the Veteran was afforded a VA audio examination.  The examination report noted a diagnosis of bilateral mild to severe sensorineural hearing loss and noted that this disability would have "[s]ignificant effects" on the Veteran's occupation.  The examination report further stated that "The [V]eteran's hearing loss will have a negative impact on his ability to understand speech.  Employment that requires the ability to hear and understand conversation without error will be challenging.  However, with proper amplification, the disability of hearing impairment alone will not render the [V]eteran unemployable."     

Additionally, the Veteran submitted two private medical opinion letters.  An April 2011 letter from Dr. N.I. stated that the provider had treated the Veteran "for a number of years for chronic and acute illnesses."  The medical opinion stated that the Veteran "suffers from multiple chronic health conditions that prevent him from being able to work" and listed various non-service connected disabilities, as well as "residual cold-related injuries to lower extremities, bilateral hearing loss, post traumatic stress disorder, and peripheral neuropathy", which refer to service-connected disabilities.  An October 2012 letter, also from Dr. N.I., stated that the Veteran "suffers from service-connected disabilities that prevent him from being gainfully employed.  These conditions include, but are not limited to: PTSD, bilateral hearing loss, neuropathy and osteoarthritis."  

The Board has additionally considered the Veteran's, and his representative's, various statements.  In an October 2012 statement, the Veteran's representative stated that "[w]ith [the Veteran's] residuals of cold injuries he has great difficulty with driving, standing and walking for long periods of time."  In his November 2013 Form 9, the Veteran stated that "[b]oth of my feet prevent me from standing or sitting for long periods of time" and that "[m]y injury to right shoulder prevent me from lifting or carrying any weight over 20lbs in most instances."  The Veteran also referenced telling the examiner about tearing down a deck (as noted in the May 2012 VA General Medical DBQ) and stated that he "paid another individual to tear down my deck.  In now [sic] way shape or form did I actively participate in the actual physical labor of dismantling my deck."  The Veteran further stated that "[a]lthough my PTSD is not severe, it still affects my ability to tolerate coworkers supervisors or potential customers and any type of employment sedentary or physical labor."  In a March 2014 statement, the Veteran stated that "[m]y feet burn so bad at night I can hardly sleep" and referenced his wife having to help him get out of bed.  In the Veteran's representative's August 2014 IHP, the representative referenced the June 2014 VA contract PTSD examination and stated that "[t]he [V]eteran's impaired impulse control and unprovoked irritability with periods of violence makes it unlikely that the [V]eteran is employable."   

Based upon a review of the evidence, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran's previous work experience was in physical labor jobs (referenced as carpentry, construction and/or maintenance).  The Veteran's service-connected bilateral foot disabilities cause the Veteran pain and limit his ability to stand for long periods of time.  In addition, the Veteran's service-connected right shoulder disability results in limited motion of the arm and a limited ability to lift objects (referenced by the Veteran as over 20 pounds).  Based on the Veteran's service-connected bilateral foot disabilities and service-connected right shoulder disability, the Board finds that the Veteran would not be able to work in physical labor jobs similar to his prior work experience.  In this regard, while acknowledging that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the May 2012 VA examination report stating that the Veteran "always worked construction which he would no longer be able to do" to be probative evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The May 2012 VA examination report, however, also stated that the Veteran could perform sedentary or supervisory work.  With respect to sedentary work, the Board finds probative the Veteran's November 2013 Form 9, where the Veteran stated that "[b]oth of my feet prevent me from standing or sitting for long periods of time."  The Veteran, presumably referencing the pain in his feet, is competent to report that this pain limits his ability to stand or sit for long periods of time.  This statement indicates that the Veteran's service-connected bilateral foot disability, beyond having an impact only on physical work as discussed above, also would impact the Veteran's ability to perform sedentary work.  In addition, while the May 2012 VA general examination report stated that the Veteran could perform sedentary or supervisory work, this examination report did not specifically address the Veteran's service-connected PTSD, which was evaluated and discussed in separate VA examinations.  While the June 2012 VA PTSD examination report indicated that the "Veteran's PTSD symptoms would likely exert limited influence over his ability to obtain and maintain significant gainful employment", the report also referenced symptoms that would impact the Veteran's ability to perform sedentary or supervisory work (as well as physical work), such as memory loss and concentration impairment.  The June 2014 VA contract PTSD examination report referenced various symptoms that would impact the Veteran's ability to perform sedentary or supervisory work (as well as physical work), including memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships and impaired impulse control, such as unprovoked irritability with periods of violence.  Based on the Veteran's service-connected bilateral foot disabilities and service-connected PTSD, the Board finds that, in addition to the impact of these service-connected disabilities on the Veteran's ability to perform physical work, the Veteran would not be able to work in sedentary or supervisory jobs.  

In sum, the Veteran is service-connected for multiple disabilities that result in various functional impacts and impairments on the Veteran's ability to work, to include physical, sedentary or supervisory work.  The Board concludes that the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.  As such, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


ORDER

Entitlement to a TDIU is granted.  


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


